DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 assumes that a winding process was employed in claim 9, but this is not required since claim 9 recites two other options. Applicant may amend claim 10 recite, for example: “…wherein the forming a woven ceramic fiber structure employs a winding process, and wherein the winding process comprises winding…” 
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7–11 are rejected under 35 U.S.C. 103 as being unpatentable over Feinroth (US 2006/0039524) in view of KR4041 (KR 2014-0147404).
Regarding claim 7, Feinroth teaches a method (Fig. 1) for preparing a nuclear fuel rod cladding, comprising:  	preparing a ceramic composite (22; “central composite layer 22,” ¶ 35), which comprises:  		a ceramic matrix (“silicon carbide fibers wound tightly on the inner monolithic tube, and impregnated with a silicon carbide matrix,” ¶ 35); and  		a plurality of ceramic fibers (“silicon carbide fibers wound tightly on the inner monolithic tube, and impregnated with a silicon carbide matrix,” ¶ 35);  		 	forming the ceramic composite in a shape such that it has an interior surface (radial interior of 22, Fig. 1), an exterior surface (radial exterior of 22, Fig. 1) and an inner cavity (as shown in Fig. 1); and  			depositing on the exterior surface of the ceramic composite a coating composition (protective outer layer 24) to form a coating thereon (“The outer protective layer 24 is…deposited…onto the previously described composite layer 22,” ¶ 44).
Feinroth does not teach that the coating (24) can be a Zr alloy. Feinroth teaches that coating 24 is a protective outer layer that is “an environmental protective barrier, designed to assure that the reactor coolant (water, steam, gas, or liquid metal) does not prematurely damage the composite layer 22 due to chemical attack or corrosion effects,” ¶ 44. As evidenced below, a suitable material for such a protective outer layer is zirconium alloy.
KR404 teaches an outer layer of a Zr alloy. KR404 is in the same art area of ceramic composite fuel claddings (abstract) and teaches (Fig. 1) a ceramic composite (300) with a zirconium alloy (400) deposited on the outside. A purpose for this teaching is, as described by KR404 (page 4), that having Zr deposited outside the ceramic matrix allows the externally flowing, corrosive reactor coolant to contact the zirconium material instead of the inner ceramic material. As is well-known in the art, zirconium has much better corrosion resistance than ceramic. KR404 details: 
“The outer side of the zirconium alloy is used for the purpose of improving the corrosion resistance in a normal operating environment. When silicon carbide is used, the thickness thinning due to corrosion and the formula are seriously caused in the water- There is a problem. This reduces the mechanical properties of the overall cladding layer and not only changes the efficiency of neutron utilization in the operating environment but also affects the formation of crud and corrosion behavior of another metal by the elements dissolved in the cooling water by corrosion. In addition, the surface roughness of the silicon carbide due to the corrosion is increased, so that the pressure drop is likely to occur. 

However, when the zirconium alloy is used as the outer portion, it has a good corrosion resistance by forming a stable oxide film in a cooling water environment in a normal operation state, and has a merit that reliability can be improved by using a proved zirconium alloy.” 

The combination of the external Zr layer of KR404 with the ceramic composite cladding of Feinroth would have produced a nuclear fuel rod cladding having an internal ceramic matrix-fiber composite with a protective Zr alloy coating deposited on its outside surface, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Feinroth, a person of ordinary skill would have predicted that combining KR404’s Zr alloy material with Feinroth's cladding tube would have produced Applicant's claimed invention of a hybrid ceramic-Zr cladding tube. The skilled person’s motivation for the combination would have been the expectation of, as described by KR404 (page 4), that having Zr deposited outside the ceramic matrix allows the externally flowing, corrosive reactor coolant to contact the zirconium material instead of : 
“The outer side of the zirconium alloy is used for the purpose of improving the corrosion resistance in a normal operating environment. When silicon carbide is used, the thickness thinning due to corrosion and the formula are seriously caused in the water- There is a problem. This reduces the mechanical properties of the overall cladding layer and not only changes the efficiency of neutron utilization in the operating environment but also affects the formation of crud and corrosion behavior of another metal by the elements dissolved in the cooling water by corrosion. In addition, the surface roughness of the silicon carbide due to the corrosion is increased, so that the pressure drop is likely to occur. 

However, when the zirconium alloy is used as the outer portion, it has a good corrosion resistance by forming a stable oxide film in a cooling water environment in a normal operation state, and has a merit that reliability can be improved by using a proved zirconium alloy.” 
 Accordingly, claim 7 is rejected as obvious over Feinroth in view of KR404.

Regarding claim 8, the above-described combination of Feinroth with KR404 teaches all the elements of the parent claim. Additionally, Feinroth teaches wherein preparing the ceramic composite comprises:  	obtaining the plurality of ceramic fibers in a form of fiber tows;  	forming a woven ceramic fiber structure, wherein voids are formed therein; and  	depositing the ceramic matrix over the woven ceramic fiber structure to at least partially fill the voids (“The central composite layer 22 is made by first assembling the silicon carbide fibers into tows, winding the tows to form a pre-form, and then impregnating the pre-form with a silicon carbide matrix,” ¶ 35; “…to fill the voids,” ¶ 40).

Regarding claim 9, the above-described combination of Feinroth with KR404 teaches all the elements of the parent claim. Additionally, Feinroth teaches wherein the (“The central composite layer 22 is made by first assembling the silicon carbide fibers into tows, winding the tows to form a pre-form, and then impregnating the pre-form with a silicon carbide matrix,” ¶ 35).

Regarding claim 10, the above-described combination of Feinroth with KR404 teaches all the elements of the parent claim. Additionally, Feinroth teaches wherein the winding process (¶ 35) comprises winding the ceramic fibers in the form of filaments over a mandrel (as shown in Fig. 2).

Regarding claim 11, the above-described combination of Feinroth with KR404 teaches all the elements of the parent claim. Additionally, Feinroth teaches wherein the depositing a ceramic matrix comprises employing a process selected from chemical vapor deposition, chemical vapor infiltration and sol gel infiltration (“chemical vapor infiltration,” ¶ 40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Feinroth with KR404, further in view of Koo (US 2013/0344348). 

Regarding claim 12, the above-described combination of Feinroth with KR404 teaches all the elements of the parent claim. This combination teaches a zirconium alloy deposited on top of a ceramic fiber-matrix tube surface, as described above in response to claim 7. However, this combination does not explicitly teach wherein said zirconium alloy deposition is performed using one of the claimed processes. 

Koo does teach this. Koo is in the same art area of claddings for nuclear fuels (abstract) and teaches (¶ 19) the depositing of a Zr alloy coating composition that comprises employing a process selected from arc spray, liquid phase spray, plasma spray, cold spray and laser deposition (“a coating layer with a mixed layer formed on the surface [and includes] zirconium alloy parent material [which may be Zircaloy-4, ¶ 36]…it is possible to form the coating layer on the surface…using a laser”). A purpose for this teaching is, as described by Koo (¶ 19), that “it is possible to easily adjust the thickness of the coating layer by controlling a supply of particles for coating and a laser heat source.” The skilled artisan would have appreciated the benefit of being able to easily increase or decrease the thickness of the Zr layer around Feinroth’s ceramic tube based on the desired properties and intended use of the fuel rod. 
The combination of the laser deposition of Koo with the hybrid cladding of above-combined Feinroth with KR404 would have produced a hybrid ceramic-Zr fuel rod cladding where the thickness of the Zr layer was controllable using a laser deposition method, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Feinroth with KR404, a person of ordinary skill would have predicted that combining Koo’s laser deposition with above-combined Feinroth with KR404's hybrid cladding would have produced Applicant's claimed invention of a hybrid cladding where the outer Zr layer was formed by laser deposition. The skilled person’s motivation for the combination would have been the expectation of, as described by Koo (¶ 19), that “it is possible to easily adjust the thickness of the   Accordingly, claim 12 is rejected as obvious over Feinroth and KR404 in view of Koo. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached 21-page Foreign Reference.